Title: To George Washington from William Heath, 24 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West point March 24th 1781
                  
                  I have been honored with yours of this date, Major Cartwrights request for leave to resign his appointment, was dated the 25th of Janry last, I received it and addressed your Excellency in his behalf on the 4th of Febry, you were pleased to give your answer in the Affirmative on the 5th of the Same month, I wrote him a few days after that his request would be granted, Your Excellency can best determine at which of those times the discharge ought to bear date, I am Confident Major Cartwright will be fully Satisfied with the decision, I have Sent to John Austin to Come up here and shall forward him to  Head Quarters, I now forward one Timothy Crouk, late of Colo. Robinsons Corps, who left Long Island Some days Since, he can give Some Intelligence of the Situation of the Enemy.  I have the honor to be with the highest respect your Excellencys most Obedient Servant
                  
                     W. Heath
                  
               